Citation Nr: 0104481	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  00-01 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability.

2.  Entitlement to service connection for alcohol dependence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1959 to 
January 1962.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The 
veteran presented testimony from the RO at a video conference 
hearing held before the undersigned, seated in Washington, 
DC, in September 2000.

The Board notes that a July 1978 VA Administrative Decision 
determined that, for VA purposes, the veteran's discharge 
from active service was under honorable conditions.


REMAND

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The Board also notes that service medical records show that 
the veteran was discharged from service with a diagnosis of 
aggressive reaction; a chronic acquired psychiatric 
disability was not diagnosed.  At his September 2000 hearing 
before the undersigned, the veteran suggested that his 
psychiatric problems and his alcohol dependence began prior 
to service.  The Board notes that the veteran has not been 
afforded a VA examination with respect to his claimed 
psychiatric disability and alcohol dependence.

The record reflects that, in connection with the veteran's 
claims, the RO attempted to obtain pertinent medical records 
from the VA Medical Centers (VAMCs) located in Dallas, Texas, 
Hines, Illinois, and St. Louis, Missouri; there is no 
indication that any of those facilities responded to the RO's 
request.  The Board also notes that the VAMCs located in 
Memphis, Tennessee and Waco, Texas, reported that treatment 
records for the veteran maintained by those facilities had 
been retired to storage; those records should nevertheless be 
obtained.  In addition, the record suggests that pertinent 
medical records for the veteran may be located at the VAMCs 
in Lake City, Florida, and New Orleans, Louisiana; there is 
no indication that the RO has attempted to obtain records 
from those facilities.  The Board also notes that while the 
record suggests that additional medical records for the 
veteran are available at the VAMC in Chicago, Illinois 
(Chicago-West Side), it is unclear whether the RO has 
attempted to obtain records from that facility.

The Board also notes that, in connection with the instant 
appeal, the RO requested medical records for the veteran from 
the Brecksville division of the Cleveland, Ohio VAMC for the 
period from September 1998.  Notably, however, the record 
shows that the veteran sought treatment from that facility as 
early as March 1980.  In addition, the veteran, in a 
September 1999 statement, alleged treatment at the Mansfield, 
Ohio VA Outpatient Clinic; there is no indication that 
records from that facility have been obtained.

The Board lastly notes that, at his September 2000 hearing 
before the undersigned, the veteran testified that he 
received relevant treatment at a hospital in Arlington, West 
Virginia, shortly after service; records from the referenced 
facility have not been requested.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain treatment 
records for the veteran from the 
Chicago, Illinois (Chicago-West 
Side); Cleveland, Ohio (including 
the Brecksville division); Dallas, 
Texas; Hines, Illinois; Lake City, 
Florida; Memphis, Tennessee; New 
Orleans, Louisiana; St. Louis, 
Missouri; and Waco, Texas VAMCs, and 
from the Mansfield, Ohio VA 
Outpatient Clinic, for the period 
from January 1962 to the present.  
The RO should document its efforts 
to obtain records from each of the 
above facilities, and attach to the 
claims file any responses received 
in regards thereto.

2.  The RO should contact the 
veteran and request that he identify 
specific names, addresses, and 
approximate dates of treatment for 
all health care providers, private 
and VA, including Dr. R. Pawar and 
the hospital in Arlington, West 
Virginia, who may possess additional 
records pertinent to his claims.  
When the requested information and 
any necessary authorizations have 
been received, the RO should attempt 
to obtain copies of all pertinent 
records, including from Dr. R. Pawar 
and the hospital in Arlington, West 
Virginia, which have not already 
been obtained.

3.  If the RO is unsuccessful in 
obtaining any records identified by 
the veteran, the RO should so inform 
the veteran and his representative, 
and request them to provide a copy 
of such records.

4.  Then, the RO should arrange for 
a VA examination of the veteran by a 
psychiatrist to determine the 
nature, extent and etiology of any 
psychiatric disability and any 
alcohol dependence present.  All 
indicated studies should be 
performed.  The examiner should 
report a multi-axial diagnosis, 
identifying all current psychiatric 
disorders.  The psychiatrist should 
be requested to review the results 
of the examination along with all 
material in the veteran's claims 
file, and provide an opinion as to 
whether it is at least as likely as 
not that any currently present 
acquired psychiatric disorder(s) was 
(were) present in service and, if 
so, an opinion as to whether such 
disorder(s) clearly and unmistakably 
existed prior to service.  With 
respect to any acquired psychiatric 
disorder, which the examiner 
concludes existed prior to service, 
the examiner should provide an 
opinion as to whether it is at least 
as likely as not that such 
disorder(s) increased in severity 
during service and if so the 
examiner should provide an opinion 
as to whether the service increase 
was clearly and unmistakably due to 
natural progress.  With respect to 
any currently present psychiatric 
disorder, and/or alcohol dependence, 
which the examiner believes 
developed subsequent to service, the 
examiner should provide an opinion 
as to whether it is at least as 
likely as not that such disorder(s) 
is(are) etiologically related to 
service.  The examiner should also 
provide an opinion as to whether it 
is at least as likely as not that 
alcohol dependence is a 
manifestation of any currently 
present acquired psychiatric 
disorder or was caused or worsened 
by any currently present acquired 
psychiatric disorder.

The rationale for all opinions 
expressed should be explained.  The 
claims file must be made available 
to and reviewed by the psychiatrist.  
The examination report is to reflect 
that such a review of the claims 
file was made.  The examination 
report must be typed.   

5.  Thereafter, the RO should review 
the claims file and ensure that the 
above development has been conducted 
and completed in full.  Then, the RO 
should undertake any further actions 
required to comply with the Veterans 
Claims Assistance Act of 2000.

6.  The RO should then readjudicate 
the veteran's claims for service 
connection for psychiatric 
disability and for alcohol 
dependence.  In readjudicating the 
claim for service connection for 
alcohol dependence, the RO should 
consider Allen v. Principi, No. 99-
7199 (Fed. Cir. Feb. 2, 2001), which 
provides that compensation is not 
precluded for alcohol dependence 
which is manifestation of a service-
connected disability or is 
proximately due to a service-
connected. 

If the benefits sought on appeal are not granted to the 
veteran's satisfaction the RO should issue a Supplemental 
Statement of the Case and provide the veteran and his 
representative with an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


